Exhibit 10.3

 

COMMON STOCK PURCHASE WARRANT

A-1

 

VOID AFTER 5:00 P.M., EASTERN TIME ON January 15, 2019

 

For the Purchase of Seven and One-Half Percent (7.5%) of the

Issued and Outstanding Shares of Common Stock, $0.001 Value

of

MyDx, Inc.

a Nevada corporation

 

THIS CERTIFIES THAT, for value received, BCI Venture Partners, LLC Investment
Series A-1 (the “Holder”), as registered owner of this Common Stock Purchase
Warrant (“Warrant”), is entitled to, at any time at or before the Expiration
Date (as defined below), but not thereafter, to subscribe for, purchase and
receive seven and one half percent (7.5%) of the common shares issued and
outstanding at the time of exercise, of the fully paid and non assessable shares
of common stock (the “Common Stock”), of MyDx, Inc., a Nevada corporation (the
“Company”), at $.001 per share (the “Exercise Price”), upon presentation and
surrender of this Warrant and upon payment by cashier’s check, wire transfer or
credit of the Exercise Price for such Common Stock to the Company at the
principal office of the Company; provided, however, that upon the occurrence of
any of the events specified in the Statement of Rights of Warrant Holder, a copy
of which is attached as Annex 1 hereto, and by this reference made a part
hereof, the rights granted by this Warrant shall be adjusted as therein
specified.

 

Upon exercise of this Warrant, the form of election must be duly executed and
the instructions for registration of the Shares acquired by such exercise must
be completed.

 

The term Expiration Date (the “Expiration Date”) means the earliest of (i) the
second anniversary of the date hereof, (ii) immediately prior to the sale of all
of substantially all of the Company’s assets, or (iii) immediately prior to a
merger or consolidation in which securities possessing more than 50% of the
total combined voting power of the Company’s outstanding securities are
transferred to a person or persons different from the persons holding those
securities immediately prior to such transaction; provided, that the Company
shall give notice to the Holder at least 10 days prior to the events set forth
in clauses (i), (ii) and (iii) above.

 

If the subscription rights represented hereby are not exercised at or before the
Expiration Date, this Warrant shall become void, and all rights represented
hereby shall cease and expire.

 

This Warrant may be exercised in accordance with its terms in whole or in part.
In the event of the exercise or assignment hereof in part only, the Company
shall cause to be delivered to the Holder a new Warrant of like tenor to this
Warrant in the name of the Holder, evidencing the right of the Holder to
purchase the number of Shares purchasable hereunder as to which this Warrant has
not been exercised or assigned.

 

In no event shall this Warrant (or the Shares issuable, upon full or partial
exercise hereof) be offered or sold except in conformity with the Securities Act
of 1933; as amended.

 





 

 

COMMON STOCK PURCHASE WARRANT A-1

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer this January 15, 2017.

 

  MyDx, Inc.         By:       Daniel Yazbeck     Chief Executive Officer

 



 2 

 

 

Form to be used to exercise Warrant:

 

TO: MyDx, IncDATE:_______________

 

The Undersigned ________________________pursuant to the provisions of the within
Warrant, hereby elects to purchase MyDx, Inc. Warrants covered by the within
Warrant.

 

__________________________

(Name)

 

__________________________

(Address)

 

__________________________

By: Eddie Galvan

Its: Manager BCI Venture Partners, LLC

By:

 

and if said number of Warrants exercised shall not be all the Warrants evidenced
by the within Warrant Certificate, issue a new Warrant Certificate for the
remaining balance of Warrants to the undersigned at the address below.

 



Name of Holder:       (Please Print)         Signature:                  
(Address)  

 

NOTICE:       The signature to exercise must correspond with the name upon the
face of the Warrant in every particular without alteration or enlargement or any
change whatsoever.

 



 3 

 

 

Form to be used to transfer Warrants:

 

TO:MyDx, Inc.    DATE:__________________________

 

FOR VALUE RECEIVED, _____________________________hereby irrevocably sells,
assigns and transfers unto ______________________________ the attached Warrant,
together with all right, title and interest therein, and does hereby irrevocably
constitute and appoint the Manager or the Secretary of the Company attorney, to
transfer said Warrant Certificate on the books of the company with the full
power of substitution in the premises.

 

Name of Holder:

 

Signature:                   (Address)  



 

Form to be used for partial assignment of Warrants:

 

 

FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the right to purchase _________ shares of Warrant Stock
evidenced by the within Warrant together with all right, title and interest
therein, and does hereby irrevocably constitute and appoint the Secretary of the
Company attorney, to transfer said Warrant Certificate on the books of the
company with the full power of substitution in the premises.

 



Name of Holder:       (Please Print)         Signature:                  
(Address)  

 



 4 

 

 

ANNEX 1 TO MyDx, INC.

COMMON STOCK PURCHASE WARRANT A-1

 

STATEMENT OF RIGHTS OF WARRANT HOLDER

 

1. Exercise of Warrant. This Warrant may be exercised in whole or in part at any
time at or before the Expiration Date (as defined in the Warrant), by
presentation and surrender hereof to the Company, with the Exercise Form annexed
hereto duly executed and accompanied by payment to the Company of an amount of
consideration therefor equal to the Warrant Price in effect on the date of such
exercise multiplied by the number of shares of Warrant Stock with respect to
which this Warrant is then being exercised, payable at such Holder's election by
wire transfer to an account designated by the Company, by cashless exercise in
accordance with the provisions of Section 3.4, but only when a registration
statement under the Securities Act providing for the resale of the Warrant Stock
is not then in effect, or by a combination of the foregoing methods of payment
selected by the Holder of this Warrant. If this Warrant should be exercised in
part only, the Company shall, upon surrender of this Warrant for cancellation,
execute and deliver a new Warrant evidencing the right of the Holder to purchase
the balance of the shares purchasable hereunder. Upon receipt by the Company of
this Warrant and the Exercise Price at the office or agency of the Company, in
proper form for exercise, the Holder shall be deemed to be the holder of record
of the common stock issuable upon such exercise, notwithstanding that the stock
transfer books of the Company shall then be closed or that certificates
representing such common stock shall not then be actually delivered to the
Holder.

 

2. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a member in the Company, either at law or equity, and the rights
of the Holder are limited to those expressed in the Warrant and are not
enforceable against the Company except to the extent set forth herein.

 

3. Adjustment in Number of Shares and Certain Exercise Restrictions.

 

(A) Adjustment for Reclassifications. In case at any time or from time to time
after January 15, 2017 (“Issue Date”) the holders of the Common Stock of the
Company (or any shares or other securities at the time receivable upon the
exercise of this Warrant) shall have received, or, on or after the record date
fixed for the determination of eligible members, shall have become entitled to
receive, without payment therefore, other or additional shares or other
securities or property (other than cash) by way of share-split, spinoff,
reclassification, combination of shares or similar corporate rearrangement
(exclusive of any dividend of its or any subsidiary’s shares), then and in each
such case, the Holder of this Warrant, upon the exercise hereof as provided in
Section 1, shall be entitled to receive the amount of securities and property
which such Holder would hold on the date of such exercise if on the Issue Date
he had been the holder of record of the number of common stock shares of the
Company called for on the face of this Warrant and had thereafter, during the
period from the Issue Date, to and including the date of such exercise, retained
such shares and/or all other or additional securities and property receivable by
him as aforesaid during such period, giving effect to all adjustments called for
during such period.

 



 5 

 

 

(B)  Adjustment for Reorganization, Consolidation, Merger. In case of any
reorganization of the Company (or any other company the securities of which are
at the time receivable on the exercise of this Warrant) after the Issue Date, or
in case, after such date, the Company (or any such other company) shall
consolidate with or merge into another company or convey all, or substantially
all, of its assets to another company, then and in each such case the Holder of
this Warrant, upon the exercise hereof as provided in Section 1 at any time
after the consummation of such reorganization, consolidation, merger or
conveyance, shall be entitled to receive, in lieu of the securities and property
receivable upon the exercise of this Warrant prior to such consummation, the
securities or property to which such Holder would be entitled had the Holder
exercised this Warrant immediately prior thereto, all subject to further
adjustment as provided herein; in each such case, the terms of this Warrant
shall be applicable to the shares or other securities or property receivable
upon the exercise of this Warrant after such consummation.

 

(C)  Exercise Restrictions. Notwithstanding anything to the contrary set forth
in this Warrant, at no time may a Holder of this Warrant exercise this Warrant
if the number of shares of Common Stock to be issued pursuant to such exercise
would exceed, when aggregated with all other shares of Common Stock owned by
such Holder at such time, the number of shares of Common Stock which would
result in such Holder beneficially owning (as determined in accordance with
Section 13(d) of the Exchange Act and the rules thereunder) in excess of 4.99%
of the then issued and outstanding shares of Common Stock; provided, however,
that upon a holder of this Warrant providing the Company with sixty-one (61)
days notice that such Holder would like to waive this Section 3(C) with regard
to any or all shares of Common Stock issuable upon exercise of this Warrant,
this Section 3(C) will be of no force or effect with regard to all or a portion
of the Warrant referenced in the a waiver notice; provided, further, that this
provision shall be of no further force or effect during the sixty-one (61) days
immediately preceding the expiration of the term of this Warrant.

 

3.4 Cashless Exercise. Notwithstanding any provisions herein to the contrary and
commencing one year following the original issue date if the per share market
value of one share of Common Stock is greater than the Exercise Price and a
registration statement under the Securities Act providing for the resale of the
Warrant Stock is not then in effect by the date such registration statement is
required or not effective at any time during the effectiveness period, in lieu
of exercising this Warrant by payment of cash, the Holder may exercise this
Warrant by a cashless exercise and shall receive the number of shares of Common
Stock equal to an amount by surrender of this Warrant at the principal office of
the Company together with the properly endorsed Notice of Exercise in which
event the Company shall issue to the Holder a number of shares of Common Stock
that create is computed.

 

3.5 Adjustment in Exercise Price. Under no circumstances shall the Exercise
Price of the Warrant change. Therefore, in the case of a reverse stock split or
recapitalization or any other event, subsequent to any such event, the Exercise
Price shall remain $.001.

 

4. Notices to Warrant Holders. So long as this Warrant shall be outstanding and
unexercised if the Company shall take any action which would trigger an
adjustment (as set forth in Section 3), then, in any such case, the Company
shall cause to be delivered to the Holder, at least ten days prior to the date
specified in (x) or (y) below, as the case may be, notice containing a brief
description of the proposed action and stating the date on which (x) a record is
to be taken for the purpose of such dividend, distribution or rights, or (y)
such reclassification, reorganization, consolidation, merger, conveyance; lease,
dissolution, liquidation or winding up is to take place and the date, if any, is
to be fixed, as of which the holders of Common Stock of record shall be entitled
to exchange their common stock for securities or other property deliverable upon
such reclassification, reorganization, consolidation, merger, conveyance,
dissolution, liquidation or winding up.

 



 6 

 

 

5. Officer’s Certificate. Whenever the number of common stock issuable upon
exercise of this Warrant or the Exercise Price shall be adjusted as required by
the provisions hereof, the Company shall forthwith file in the custody of its
Secretary or an Assistant Secretary at its principal office, and with its stock
transfer agent, if any, an officer’s certificate showing the adjusted number of
common stock or Exercise Price determined as herein provided and setting forth
in reasonable detail the facts requiring such adjustment. Each such officer’s
certificate shall be made available at all reasonable times for inspection by
the Holder and the Company shall, forthwith after each such adjustment, deliver
a copy of such certificate to the Holder. Such certificate shall be conclusive
as to the correctness of such adjustment.

 

6. Restrictions on Transfer. The Holder of this Warrant, by acceptance thereof;
agrees that, absent an effective registration statement, under the Securities
Act of 1933 (the “Act”), covering the disposition of this Warrant or the Common
Stock issued or issuable upon exercise hereof, such Holder will not sell or
transfer any or all of this Warrant or such Common Stock without first providing
the Company with an opinion of counsel reasonably satisfactory to the Company to
the effect that such sale or transfer will be exempt from the registration and
prospectus delivery requirements of the Act. The certificates evidencing the
Warrant and Common Stock which will be delivered to such Holder by the Company
shall bear substantially the following legend:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REQUIREMENTS FOR SUCH REGISTRATION FOR NONPUBLIC OFFERINGS.
ACCORDINGLY, THE SALE, TRANSFER. PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF
THE SECURITIES EVIDENCED HEREBY OR ANY PORTION THEREOF OR INTEREST THEREIN MAY
NOT BE ACCOMPLISHED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER
THAT ACT OR AN OPINION OF COUNSEL TO THE HOLDER OF THE SECURITIES (UNLESS THE
COMPANY DETERMINES IN ITS SOLE DISCRETION TO USE ITS OWN COUNSEL), WITH ANY SUCH
COUNSEL AND OPINION OF COUNSEL TO BE REASONABLY ACCEPTABLE TO THE ISSUER, TO THE
EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Each Holder of this Warrant, at the time all or a portion of such Warrant is
exercised, agrees to make such written representations to the Company as counsel
for the Company may reasonably request, in order that the Company may be
reasonably satisfied that such exercise of the Warrant and consequent issuance
of Common Stock will not violate the registration and prospectus delivery
requirements of the Act, or other applicable state securities laws.

 



 7 

 

 

7.  Piggyback Registration Rights. If, at any time after the Issue Date and
expiring on the Expiration Date, the Company proposes to register any of its
securities under the Act either for its own account or for the account of
others, in connection with the public offering of such equity securities solely
for cash, on a registration form that would also permit the registration of the
common stock issuable upon exercise of this Warrant (“Warrant Shares”), the
Company shall promptly give the Holder written notice of such proposal. Within
thirty (30) days after the notice is given, the Holder shall give notice as to
the number of Warrant Shares, if any, which have vested and which the Holder
requests be registered simultaneously with such registration by the Company. The
Company shall use its best efforts to include such Warrant Shares in such
registration statement (or in a separate registration statement concurrently
filed) which the Holder requests to be so included and to cause such
registration statement to become effective with respect to such shares in
accordance with the registration procedures set forth in Section 8 hereof. If at
any time after giving written notice of its intention to register equity
securities and before the effectiveness of the registration statement filed in
connection with such registration, the Company determines for any reason either
not to effect such registration or to delay such registration, the Company may,
at its election, by delivery of written notice to the Holder, (i) in the case of
a determination not to effect registration, relieve itself of a reasonably
necessary portion of its obligation to register the Warrant Shares under this
Section 7 in connection with such registration, or (ii) in the case of a
determination to delay registration, delay the registration of the Warrant
Shares under this Section 7 for the same period as the delay in the registration
of such other equity securities. Each Holder of Warrant Shares requesting
inclusion in a registration pursuant to this Section 7 may, at any time before
the effective date of the registration statement relating to such registration,
revoke such request by delivering written notice of such revocation to the
Company (which notice shall be effective only upon receipt by the Company);
provided, however, that if the Company, in consultation with its financial and
legal advisors, determines that such revocation would require a recirculation of
the prospectus contained in the registration statement, then such Holder of
Warrant Shares shall have no right to revoke its request.

 

8.  Expenses and Procedures.

 

(A) Expenses of Registration. All registration expenses (exclusive of
underwriting discounts and commissions) shall be borne by the Company; provided,
however, that if a Holder revokes a registration request pursuant to the last
sentence of Section 7, the registration expenses in connection with such revoked
registration shall be borne by such Holder. Each Holder of Warrant Shares shall
bear all underwriting discounts, selling commissions, sales concessions and
similar expenses applicable to the sale of the Warrant Shares sold by such
Holder.

 

(B) Registration Procedures. In the case of the registration, qualification or
compliance effected by the Company pursuant to Section 7 hereof, the Company
will keep the Holders of Warrant Shares advised as to the initiation of
registration, qualification and compliance and as to the completion thereof. At
its expense, the Company will furnish such number of prospectuses and other
documents incident thereto as the Holders or underwriters from time to time may
reasonably request.

 

(C) Information. The Company may require each seller of Warrant Shares as to
which any registration is being effected to furnish such information regarding
the distribution of such Warrant Shares as the Company may from time to time
reasonably request and the Company may exclude from such registration the
Warrant Shares of any seller who unreasonably fails to furnish such information
after receiving such request.

 

(D) Blue Sky. The Company will, as expeditiously as possible, use its best
efforts to register or qualify the Warrant Shares covered by a registration
statement at the expense of the Company in such jurisdictions as the holders of
such Warrant Shares or, in the case of an underwritten public offering, the
managing underwriter shall reasonably request at the expense of the Holders of
the Warrant Shares being registered provided that the Company shall not be
required in connection with any such registration or qualification or as a
condition thereto to qualify to do business in any jurisdiction where it is not
so qualified or to take any action which would subject it to taxation or service
of process in any jurisdiction where it is not otherwise subject to such
taxation or service of process.

 



 8 

 

 

(E) Notification of Material Events. The Company will, as expeditiously as
possible, immediately notify each holder of Warrant Shares under a registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Act, of the happening of any event as a result of which the
prospectus contained in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and, as expeditiously
as possible, amend or supplement such prospectus to eliminate the untrue
statement or the omission.

 

9. Indemnification.

 

(A) Indemnification by Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the full extent permitted by law, each
holder of Warrant Shares, its officers, directors, agents and employees, each
person who controls such holder (within the meaning of Section 15 of the Act or
Section 20 of the Securities Exchange Act of 1934, as amended, hereinafter the
“Exchange Act”), and the officers, directors, agents or employees of any such
controlling person, from and against all losses, claims, damages, liabilities,
costs (including, without limitation, all reasonable attorneys’ fees) and
expenses (collectively “Loss” or “Losses”), as incurred, arising out of or based
upon any untrue statement or alleged untrue statement of a material fact
contained in any registration statement, prospectus or preliminary prospectus or
any amendment or supplement thereto, or arising out of or based upon any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made (in the case of any prospectus) not misleading, except
insofar as the same are based solely upon information furnished to the Company
by such holder for use therein; provided, however, that the Company shall not be
liable in any such case to the extent that any such Loss arises out of or is
based upon an untrue statement or alleged untrue statement or omission made in
any preliminary prospectus or prospectus if (i) such holder failed to send or
deliver a copy of the prospectus or prospectus supplement with or prior to the
delivery of written confirmation of the sale of Warrant Shares and (ii) the
prospectus or prospectus supplement would have corrected such untrue statement
or omission. If requested, the Company shall also indemnify underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution, their officers, directors, agents and
employees and each person who controls such persons (within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act) to the same extent as
provided above with respect to the indemnification of the Holders of Warrant
Shares. It is agreed that the indemnity agreement contained in this Section 9(A)
shall not apply to amounts paid in settlement of any such Loss if such
settlement is effected without the consent of the Company (which consent has not
been unreasonably withheld).

 



 9 

 

 

(B) Conduct of Indemnification Proceedings. If any action or proceeding
(including any governmental investigation or inquiry) shall be brought or any
claim shall be asserted against any person entitled to indemnity hereunder (an
“Indemnified Party”), such indemnified party shall promptly notify the party
from which such indemnity is sought (the “Indemnifying Party”) in writing, and
the indemnifying party shall assume the defense thereof including the employment
of counsel reasonably satisfactory to the indemnified party and the payment of
all fees and expenses incurred in connection with the defense thereof. All such
fees and expenses (including any fees and expenses incurred in connection with
investigation or preparing to defend such action or proceeding) shall be paid to
the indemnified party, as incurred, within 20 days of written notice thereof to
the indemnifying party; provided, however, that if, in accordance with this
Section 9, the indemnifying party is not liable to the indemnified party, such
fees and expenses shall be returned promptly to the indemnifying party. Any such
indemnified party shall have the right to employ separate counsel in any such
action, claim or proceeding and to participate in the defense thereof, but the
fees and expenses of such counsel shall be the expense of such indemnified party
unless (a) the indemnifying party has agreed to pay such fees and expenses, (b)
the indemnifying party shall have failed promptly to assume the defense of such
action, claim or proceeding and to employ counsel reasonably satisfactory to the
indemnified party in any such action, claim or proceeding, or (c) the named
parties to any such action, claim or proceeding (including any impleaded
parties) include both such indemnified party and the indemnifying party, and
such indemnified party shall have been advised by counsel that there may be one
or more legal defenses available to it which are different from or additional to
those available to the indemnifying party (in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such action, claim or
proceeding on behalf of such indemnified party, it being understood, however,
that the indemnifying party shall not, in connection with any one such action,
claim or proceeding or separate but substantially similar or related actions,
claims or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys (together with appropriate local
counsel) at any time for all such indemnified parties, unless in the opinion of
counsel for such indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
action, claim or proceeding, in which event the indemnifying party shall be
obligated to pay the fees and expenses of such additional counsel or counsels).
No indemnifying party will consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the release
of such indemnified party from all liability in respect to such claim or
litigation without the written consent (which consent will not be unreasonably
withheld) of the indemnified party. No indemnified party shall consent to entry
of any judgment or enter into any settlement without the written consent (which
consent will not be unreasonably withheld) of the indemnifying party from which
indemnify or contribution is sought.

 

(C) Contribution. If the indemnification provided for in this Section 9 is
unavailable to an indemnified party under Section 9(A) or 9(B) hereof (other
than by reason of exceptions provided in those Sections) in respect of any
Losses, then each applicable indemnifying party in lieu of indemnifying such
indemnified party shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions, statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and the indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission of a material fact, has been taken or made by, or
relates to information supplied by such indemnifying party or indemnified party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission. The amount
paid or payable by a party as a result of any Losses shall be deemed to include,
subject to the limitations set forth in Section 9(B), any legal or other fees or
expenses reasonably incurred by such party in connection with any action, suit,
claim, investigation or proceeding. The parties hereto agree that it would not
be just and equitable if contribution pursuant to this Section 9(C) were
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to in the
immediately preceding paragraph. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

 



 10 

 

 

10. Loss or Mutilation. Upon receipt by the Company of evidence satisfactory to
it (in the exercise of reasonable discretion) of the ownership of and the loss,
theft, destruction or mutilation of any Warrant and (in the case of loss, theft
or destruction) of indemnity satisfactory to it (in the exercise of reasonable
discretion), and (in the case of mutilation) upon surrender and cancellation
thereof, the Company will execute and deliver in lieu thereof a new Warrant of
like tenor.

 

11. Reservation of Shares. The Company shall at all times reserve and keep
available for issue upon the exercise of Warrants such number of its authorized
but unissued common stock as will be sufficient to permit the exercise in full
of all outstanding Warrants.

 

12. Notices. All notices and other communications from the Company to the Holder
of this Warrant shall be mailed by first class registered or certified mail,
postage prepaid, to the address furnished to the Company in writing by the last
Holder of this Warrant who shall have furnished an address to the Company in
writing.

 

13. Change; Waiver. Neither this Warrant nor any term hereof may be changed,
waived, discharged or terminated orally but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought.

 

14. Law Governing. This Warrant shall be construed and enforced in accordance
with and governed by the laws of the State of Nevada.

 

DATED:          January 15, 2017

 



  MyDx, Inc.   A Nevada corporation       By:       Daniel Yazbeck     Chief
Executive Officer

 

 

11



 

